﻿The course of history appears to unwind rapidly
and with it, events occur, pass or recede into time,
imbuing the lives of our societies with the dual sensation
of dizzying progress and desperately slow evolution. It is
essential for people to live in harmony and to face, with
a feeling of unity, goodwill and sharing, the great
challenges which they could not overcome alone. That is
why we are gathered here. We believe that, without each
other, we are weak and vulnerable and that, in order to
live better, it is essential that we be able to share and
work together.
Upon reflection, however, it becomes more and more
clear that some of the countries that are developing more
rapidly, thanks to the advantages of technological and
scientific progress, are losing interest in those still
struggling to survive and still facing economic difficulties,
food shortages and problems of health and education. To
all this can be added other, equally serious evils: the
effects of drugs, alcoholism, criminal behaviour and
prostitution in all its forms.
In our international forums we often speak of
security, of action to combat international terrorism and
of the war on organized crime. Just recently, we were
talking about working together against paedophilia. These
are such horrible, painful things, but unfortunately so
characteristic of our times.
So how can we not strongly condemn these attacks
on human security and dignity? But it is even more
important that our rejection of these crimes affecting the
world be felt with the same degree of intensity, regardless
of the country where they are committed — especially
18


when some countries lack the means to combat the crimes.
Should not the spirit of solidarity imply a concern for the
well-being and security of all the inhabitants of the world?
Should not each and every nation shed its selfish,
hypocritical attitudes?
By not seeing further than our own interests, we treat
others as our lowly tools. And yet we are well aware that
feelings of frustration and injustice are the source of so
much violence which so frequently plunges the world into
mourning and makes people fear for their security.
Therefore, if we want to world to develop harmoniously,
we must break the bonds of this indolent selfishness in
which people see everything around them through the prism
of self-satisfaction.
If the existence of the United Nations is now
threatened and if serious problems are undermining it and
weakening the international community, it is precisely
because the strongest partners will not agree to adopt the
rules that govern any family, in which everyone’s opinions
are heard and discussed and the strong support and help the
weak.
Instead, what do we observe? The most-favoured
nations seem to carry little about and refuse resolutely to
address the realities handicapping the developing countries.
Calculations, assessments, criteria are separated into
categories, mechanically, as if nations and peoples can be
reduced to mere statistics. It must be said that the generous
efforts of some rich countries, while helping developing
countries, also benefit, one way or another, directly and
indirectly, the stingiest countries.
Are we still seeking justice, equality and sustainable
development throughout the world? In any case, the image
the world projects of itself does not reflect these ideals, but
rather two poles spinning further and further apart: the pole
of wealth and the pole of poverty. It’s not that there has
been a lack of international meetings, at the highest levels,
to try to find more effective solutions to reduce the level of
poverty, increase the equity of trade and so forth. But it
seems that, with each meeting, these problems get worse.
The firm ground of progress is crumbling under the
feet of the developing countries and their future — given
their current relations with the Powers holding the reins of
the global economy — seems quite uncertain. This is
especially true for the small island developing States like
the Seychelles, whose only resources are the precarious
revenues of tourism, which is subject to so many
vicissitudes, and fishing. Their meagre resources, pumped
into a network of tremendous competition, require them
to make titanic efforts. Like many other countries whose
territories were long exploited by a great Power and then
suffered the repercussions of being suddenly abandoned
without compensation, the Seychelles’ economy is even
more vulnerable than it was before being buffeted by this
phenomenon.
As they do every year, many speakers have
underscored the importance of preserving the environment
in the context of sustainable development. The President
of the United States himself underscored this fact:
(spoke in English)
“Our planet is safer because of our common efforts
to close Chernobyl, to address the challenges of
climate change, to protect the world’s forests and
oceans. Now we must uphold our duty as custodians
of our environment so that our children will inherit
an even healthier planet.” (Official Records of the
General Assembly, Fifty-first Session, Plenary
Meetings, 6th meeting, p. 14)
(spoke in French)
And, at the annual meeting of the Bretton Woods
institutions, United States Vice-President Albert Gore Jr.
also made this point.
(spoke in English)
“But it also means giving greater attention to
broad issues that I firmly believe must shape and
inform everything we do in our quest for equitable
and sustainable global prosperity. The first of these
is a commitment to sustainable development and our
environment. We now know with perfect clarity that
economic development and growth cannot ignore
ecological realities. We know that investments that
genuinely reduce poverty in an equitable and
enduring way are investments that take their
environmental implications fully into account. Not
only is such an approach consistent with our
development objectives, but it will also be much
more cost effective. Win-win situations are not
always available, but this is one of them and it is
available.”
(spoke in French)
19


And yet, many of our countries, although their survival
depends on the entire world preserving the environment,
find themselves left by the wayside when certain great
Powers — having no further need of the hospitality of their
shores for their military or other installations — light-
heartedly depart, leaving behind them a trail of debris and
other things and leaving it up to the countries themselves to
do the rest. As for the damages and costs — let’s not talk
about them.
As for the reforms of the institutions of the United
Nations system, the Seychelles is in favour of all proposals
aimed at improving the representation of the smaller States
in our work. We believe that the international community
must hear our voices, understand us and deal with the
specifics of our situation. Furthermore, to be more
objective, the assessment criteria now being massively
applied to all the developing countries, which require more
focused attention, should be re-examined in the light of the
vulnerability index. The index is too easily ignored, but is
nonetheless very important in the establishment of the
objective data defining the profile of any given country.
The fashion for what is commonly called “democracy”
is sweeping the surface of the earth, and one of the
principal criteria which the developed countries —
democracy’s self-appointed guarantors — use for deciding
eligibility for development assistance is the establishment
of a democratic system. Shouldn’t that respectable
institution, democracy, be manifest within the Organization
itself when it elects a competent and honest leader in whom
to duly vest its authority? In seeking to impose its logic by
one way or another, in seeking to make its choice the
majority’s choice, we are far from honouring the principle
on which democracy is founded: majority rule. In other
words, for a matter such as the renewal of the mandate of
the United Nations Secretary-General, we should better
gauge the pros and cons, leaving aside those which may
seem a little too individualistic. We must be able to accept,
particularly if qualifications justify it, the choice of the
majority of the Members of this eminently democratic
institution: the United Nations.
To conclude, I express my best wishes for greater
concord in the future of the United Nations, which
represents the voice and the will of the peoples of the
world, so that the endeavour to which so much effort and
generosity has been devoted may produce decisions and
actions that will create for all the children, women and men
of the Earth a way of life in which relations become more
humane and thus more conducive to the advent of a
harmonious global society.









